Citation Nr: 1707947	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for gout, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to September 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ), in December 2009.  

In February 2010, August 2012, and February 2016, the Board remanded this matter for additional development and medical inquiry.

The VLJ who conducted the hearing is no longer employed by the Board.  A transcript of the hearing is associated with the record.  In December 2016, the Board informed the Veteran of the prior VLJ's departure and his options for another Board hearing, which also included notification that the Board would assume that he did not want another hearing if he did not respond to the letter within 30 days.  The Veteran has not responded to the December 2016 letter.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In February 2016, the Board directed the AOJ to obtain certain medical records identified by the Veteran.  In March 2016, the AOJ sent a letter to the Veteran requesting that he provide authorization for treatment records from Jackson Madison County General Hospital and Dr. Alhaddad.  In July 2016, the Veteran submitted a signed VA Form 21-4142 for records from Dr. Thorne of Jackson Clinic PA (no treatment dates provided) and from the Jackson Madison County Hospital from January 1987 to April 2016.  A July 2016 Medical Records Request Reject Notice (Notice) reflects that the AOJ attempted to obtain certain records which are not identified in the July 2016 Notice, but that the request was unsuccessful due to a "Missing/Invalid Signature Date."  It is not documented whether the AOJ sought to obtain the needed signature.

In March 2013, the Veteran underwent VA examination to determine whether any current heart disorder, hypertension, diabetes mellitus, or gout was related to service.  The VA examiner opined that such conditions were less likely as not secondary to PTSD because, the examiner opined that a "quick electronic review of the current medical literature" revealed "no reproducible scientific medical evidence of causation or aggravation of any of these conditions by PTSD."  

It appears however, that there is current research suggesting a link between PTSD heart disease, hypertension, and diabetes mellitus.  Some of this research has been publicized by VA itself.  VA Research Currents, Study Adds Evidence on Link Between PTSD, Heart Disease (Mar. 31, 2015), accessed at wwww.research.va.gov/currents/spring2015/spring2015-8.cfm; Kibler JL1, Joshi K, Ma M.Behav Med.; Hypertension in relation to posttraumatic stress disorder and depression in the US National Comorbidity Survey, (Ma M.Behav Med.2009 Winter;34(4)), accessed at www.ncbi.nlm.nih.gov/pubmed/19064371; Edward J. Boyko, Isabel G. Jacobson, Besa Smith, Margaret A.K. Ryan, Tomoko I. Hooper, Paul J. Amoroso, Gary D. Gackstetter, Elizabeth Barrett-Connor, Tyler C. Smith, Risk of Diabetes in U.S. Military Service Members in Relation to Combat Deployment and Mental Health (Diabetes Care 2010 Aug; 33(8): 1771-177) https://doi.org/10.2337/dc10-0296.

Finally, the record reflects that claims file contains VA treatment records dating to March 2016.  While on remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records dating from March 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from March 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Obtain authorization from the Veteran for VA to obtain relevant treatment records from Jackson Madison County General Hospital, Dr. Alhaddad of the Cardiovascular Clinic of West Tennessee, Delta Medical Center, and Jackson General Hospital.  Notify him that he must provide dates of treatment for each provider.  

Make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After all available records have been obtained, schedule a VA examination by a physician to assess whether the Veteran's current heart disease (any such disease shown at any time since 2007) is proximately due to, or aggravated by PTSD.

The record, to include a copy of this Remand, must be reviewed by the examiner.

The examiner should address the following:

Is it at least as likely as not (50 percent probability or greater) that any heart disease present at any time since 2007 (even if not found on the current examination) was proximately caused or aggravated by his service-connected PTSD?  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.
.
The examiner should provide reasons for the opinion.  The examiner should note medical literature suggesting a link between PTSD and heart disease.

4.  After all outstanding records have been obtained, schedule a VA examination to assess whether current hypertension is proximately due to, or aggravated by, PTSD.  The record, to include a copy of this Remand, must be reviewed by the examiner.

The examiner should address the following:

Is it is at least as likely as not (50 percent probability or greater) that any hypertension present at any time since 2007, is caused or aggravated by PTSD?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should provide reasons for the opinion.  The examiner should note medical literature suggesting a link between PTSD and heart disease.

5.  After all outstanding records have been associated with the record, schedule a VA examination to assess whether current diabetes mellitus type II is proximately due to, or caused by, PTSD.  The record, to include a copy of this Remand, must be reviewed by the examiner.

The examiner should address the following:

Is it is at least as likely as not (50 percent probability or greater) that current diabetes mellitus type II was caused or aggravated beyond its natural progression by his service-connected PTSD?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should provide reasons for the opinion.  The examiner should note medical literature suggesting a link between PTSD and heart disease.

6.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

